
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 636
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Berman (for
			 himself, Mr. Bilbray,
			 Mr. Filner, and
			 Mr. Heinrich) submitted the following
			 resolution; which was referred to the Committee on Veterans’ Affairs, and in
			 addition to the Committee on Foreign
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing support for designation of the
		  period beginning April 9, 2012, and ending May 6, 2012, as
		  Bataan-Corregidor Month.
	
	
		Whereas April 9, 2012, and May 6, 2012, mark the 70th
			 anniversaries of the fall of Bataan and Corregidor, respectively, to Japanese
			 forces;
		Whereas upon the outbreak of war between the United States
			 and Japan in World War II, approximately 100,000 members of the organized
			 military forces of the Government of the Commonwealth of the Philippines who
			 had been called into the service of the United States Armed Forces by order of
			 President Roosevelt dated July 26, 1941, were committed to battle, along with
			 United States personnel, against Japanese forces that invaded the Philippines
			 on December 8, 1941;
		Whereas the Filipino and United States defenders of the
			 Philippines engaged Japanese forces from the beaches of the Philippine islands
			 to the last defense of Bataan and Corregidor in a grueling battle lasting 150
			 days;
		Whereas the enormous sacrifices of the defenders in the
			 battles of Bataan and Corregidor provided the United States and its Allies with
			 valuable time to prepare their armed forces for a counteroffensive campaign
			 against Japan;
		Whereas in that defense, the members of the Filipino
			 forces and their United States counterparts struggled against difficult odds
			 and desperate circumstances and faced, with indomitable spirit, fortitude, and
			 loyalty to the United States, powerful Japanese forces;
		Whereas the surrender of United States and Filipino troops
			 on April 9, 1942, on the Bataan Peninsula led to the infamous Bataan Death
			 March;
		Whereas as many as 11,000 of the approximately 78,000
			 prisoners of war (12,000 United States and 66,000 Filipino troops) died during
			 the march to Camp O’Donnell prison camp;
		Whereas the survivors’ suffering did not end with the
			 march, as over twice as many prisoners died in the first two months of
			 imprisonment at Camp O’Donnell as did on the march, and thousands later died of
			 malnourishment, disease, exhaustion, physical abuse, or by execution;
		Whereas members of the Filipino forces acquitted
			 themselves nobly during the Bataan Death March, during their internment in
			 death camps, and throughout 3 years of resistance against Japanese occupation
			 of the Philippines;
		Whereas more than 140,000 Filipino soldiers fought in
			 units of the United States Army during World War II, and many other Filipinos
			 fought during World War II in units that had no ties or only informal ties to
			 the United States Army;
		Whereas the remains of over 17,000 members of the United
			 States Armed Forces are buried in the Manila American Cemetery and Memorial in
			 the Philippines;
		Whereas the United States and the Philippines enjoy strong
			 historical ties and an enduring friendship; and
		Whereas the United States recognizes the sacrifice,
			 loyalty, and valuable contribution of the Filipino and United States World War
			 II veterans to the causes of peace, freedom, and human dignity: Now, therefore,
			 be it
		
	
		That—
			(1)the House of Representatives—
				(A)supports the designation of
			 Bataan-Corregidor Month; and
				(B)requests that the
			 President issue a proclamation designating such a month and calling upon the
			 people of the United States to observe that period with appropriate ceremonies
			 and activities, including the recognition of veterans who served in the Bataan
			 Peninsula and Corregidor in the Philippines during World War II; and
				(2)it is the sense of the House of
			 Representatives that United States and Filipino veterans deserve recognition
			 for their bravery in defending Bataan and Corregidor and valiant service during
			 World War II.
			
